Mr. President, allow me to congratulate 
you most warmly on your election to the presidency of the General Assembly at 
its forty-seventh session. I am confident that, given your skills and 
experience, you will successfully guide our deliberations. I wish also to pay 
a well-deserved tribute to your predecessor. Ambassador Samir Shihabi of the 

Kingdom of Saudi Arabia, for the excellent manner in which he steered the work 
of the forty-sixth session. 
It is with a sense of pride and satisfaction that I take this 
opportunity, firstly, to congratulate Mr. Boutros Boutros-Ghali, a 
distinguished son of Africa, on his deserved election to the important post of 
Secretary-General of our Organization; and, secondly, to express sincere 
appreciation to him for the commendable leadership he has showed in carrying 
out his duties. Mr. Boutros Boutros-Ghali's long and valuable service to 
Africa, especially within the Organization of African Unity (OAU), the central 
role he played in peacemaking under the Camp David accord, and the 
considerable familiarity he has with the burning issues of the developing 
world give him impeccable credentials for this Organization's highest and most 
challenging post. We wish him every success; he enjoys Uganda's full 
confidence; and he can count on our constant cooperation and support.* 
Uganda welcomes the 13 new Members of the United Nations, with which we 
look forward to forging close and mutually beneficial relations. An important 
principle of this Organization is self-determination by the people of the 
Member States. The admission of new Members is in keeping with that principle. 
When we gathered here at the forty-sixth session of the General Assembly, 
it was against a backdrop of international political developments which had 
profoundly altered the global landscape. The transformation of international 
relations has, over the last year, increased in pace and ushered in a new 
pattern of relations. In place of the cold war between East and West, we now 
Mr. Kalpage (Sri Lanka), Vice-President took the Chair. 
 
see a more cooperative relationship. Mutual suspicion, conflict and the 
attendant arms race between the major Powers have been replaced by dialogue 
and joint endeavours. Dictatorships are giving way to democracies, and 
conflicts are being resolved through dialogue. 
As a member of the Non-Aligned Movement, Uganda has always urged the 
major Powers to put an end to their rivalry and, instead, pool their efforts 
to promote international peace and security and also the economic and social 
development of all countries, as envisaged by the Charter. We therefore 
welcome the emerging peaceful relations among the major Powers, and we 
accordingly have a good basis for hoping that investment in economic and 
social development worldwide will now receive a higher priority. In this 
connection, special note must be taken of the important address to this 
session of the Assembly by President George Bush of the United States when he 
put forward new ideas about international economic cooperation. These ideas 
merit serious consideration. 
It will be recalled that the cold-war divisions hampered the efforts of 
the Organization in fulfilling its mandate. But now the correspondence of 
objectives among the permanent members of the Security Council, as 
contemplated by the founding fathers, has facilitated the United Nations 
central role in finding solutions to various regional crises. From Yugoslavia 
and Cambodia to Somalia, to name but a few, it has now become possible for the 
United Nations to handle the underlying causes of crises without its actions 
being hamstrung by the ideological differences between its Members. 
As the confidence being reposed in the United Nations has increased, so 
have the responsibilities the Organization is being called upon to undertake. 

Yet its resources remain precarious. There is an urgent need for the 
Organization to be strengthened, in order to be able to be appropriately 
restructured, and to be provided with adequate means meet the challenges 
before it. 
It is critical that the United Nations organs be made more representative 
so that they can cater more meaningfully to the interests and aspirations of 
all its Members. The objective should be to make the decision-making process 
in the United Nations, including the Security Council, more democratic and 
transparent. It is with this in mind that Uganda will positively examine the 
various proposals for reform of the United Nations. We are thus prepared to 
examine proposals for reform and expansion of the Security Council to reflect 
contemporary realities that will lead to a more equitable and balanced 
representation without, however, sacrificing capacity and efficiency. 
The present structure of the Security Council reflects the realities of 
1945 and the resultant cold war. Countries were designated permanent members 
because of their capacity, at the time, to contribute to the maintenance of 
international peace and security and to prevent war. For the record, it ought 
to be stated, with appreciation, that the Organization's structures have 
discharged their principal obligations well, and have, in particular, 
safeguarded the international community against a world war and against a 
nuclear catastrophe. 
It must, however, be acknowledged that we are now moving into an age 
where new issues such as development, environmental protection and 
technological advancement are critical in international relations and affect 

the security of the world. We therefore believe it is necessary to review the 
criteria for permanent membership in order to take into account the capacity 
of countries to contribute in this regard. 

If only for the sake of accountability, it is imperative that Member 
States, on which our Organization will increasingly depend as the main source 
of contributions for the implementation of its new agenda for the next 
century, should also have a say in the decision-making structures of the 
United Nations. 
Secondly, in any restructuring of the Council, it is also important that 
consideration be given to having for each major region a permanent member, 
which would be designated through consultation with the relevant regional 
groups or organizations. An important criterion to take into account is that 
a country, large or small, seeking membership on the Security Council must 
fully embrace, and be seen to act in accordance with, the underlying values of 
the United Nations mandate for peace, respect for human rights, 
democratization and other accepted international norms. In our view that 
would enhance both confidence in the Council on the part of the Members of the 
Organization and the acceptability of the Council's decisions. 
While the rapprochement between the super-Powers, as well as the 
prevailing international climate, has been instrumental in the resolution of 
long-standing conflicts, we should not be lulled into complacency. There are 
still many formidable obstacles to overcome in our quest for a more peaceful, 
secure, just and equitable new world order. Along with increased integration 
among States and increased democratic governance, we see centrifugal forces 
tearing States and societies apart, be it in Europe or in developing 
countries. Many of those conflicts are driven by ethnic, religious, racial or 
other sectarian differences and have resulted in the loss of many lives and 
the suffering of very large numbers of innocent people on account of 
displacement, the destruction of social and economic infrastructure, the 

breakdown of law and order, and the lack of food, medical facilities and 
shelter. Quite appropriately, these conflicts ought to be the focus of our 
attention in our deliberations. In addressing ourselves to such conflicts, it 
is legitimate for the international community to press for their peaceful and 
prompt resolution and to resort to such mechanisms as are deemed practical in 
coming to the immediate rescue, with humanitarian assistance, of those who are 
suffering. National sovereignty should not be invoked for the prevention of 
delivering needed humanitarian assistance to the innocent. 
In South Africa we were encouraged by the positive steps taken by 
Mr. De Klerk towards the dismantling of the apartheid apparatus. The repeal 
of the legislative pillars of apartheid the Population Registration Act, the 
Group Areas Act and the Land Act followed by the convening of the Convention 
for a Democratic South Africa (CODESA), gave us hope that at long last we were 
on the verge of putting in motion an irreversible process towards the 
establishment of a united, non-racial and democratic South Africa. It was 
therefore a matter of deep regret that the process was subsequently undermined 
and endangered by the violence which claimed thousands of lives among the 
black population. We vividly recall the carnage at Boipatong early this year 
and more recently in the Ciskei bantustan. The failure of. the South African 
Government to prevent and contain violence clearly raised doubts about the 
Pretoria Government's commitment to the process of fully dismantling apartheid 
and ushering into the country a truly democratic order. 
We welcome the recent talks between Mr. Nelson Mandela and Mr. De Klerk 
aimed at breaking the impasse. Those talks should give impetus to the 
process. The De Klerk Government needs to take drastic steps to control 
violence and to engender confidence in the negotiation process. It should 

also release all remaining political prisoners without delay. We commend the 
decision of the United Nations to station observers in South Africa at this 
time to monitor the situation and to assist in the process towards democratic 
change. It remains our conviction that many more observers are needed in 
order to ensure an effective international presence. 
This Organization has been at the forefront of the struggle against 
apartheid and it is imperative for it to stay the course until the objective 
is achieved. Uganda's position remains that until the apartheid constitution 
is scrapped and replaced with one which guarantees human rights and political 
freedoms to all South Africans on equal terms, we shall not have achieved our 
goal. While agreeable to the phasing out of sanctions in response to the 
progress registered, we believe the international community should maintain 
the necessary pressure to keep the South African Government negotiating in 
good faith. It is critical to agree on a constitution that enjoys the widest 
consensus. To that end, it becomes crucial for all parties in South Africa to 
take part in the negotiations and for South African leaders and the 
international community to spare no effort in encouraging all necessary 
consultations to ensure that no significant group feels left out. 
The events in South Africa have a great impact on developments elsewhere 
in southern Africa. Apartheid has always been a source of destabilization for 
the region, especially for the front-line States, with Angola and Mozambique 
being the most affected. Over the years, those countries have been the object 
of a destabilization campaign that encouraged fratricidal internal conflicts. 
We are glad to note that in both countries progress has been made towards 
reconciliation and the comprehensive resolution of their internal conflicts. 

Angola has just held an election in which all the parties have participated. 
The United Nations, through the United Nations Angola Verification Mission, 
(UNAVEM) II, has greatly contributed to the creation of an atmosphere 
conducive to reconciliation. In Mozambique, the Government and RENAMO have 
reached an accord, which is spelt out in the Joint Declaration signed in 
Rome. We welcome that accord, and it is our hope that a cease-fire agreement 
will soon be signed so as to facilitate elections and pave the way for an 
enduring peace. 
Mozambique, Angola and other front-line States have borne the brunt of 
the struggle against apartheid. Their economic and social infrastructures 
have, in the process, been damaged. Their economies will therefore take a 
long time to recover. The long drought they are currently experiencing has 
compounded these problems. I wish to call on the international community to 
render them the requisite assistance for their economic recovery and 
development. 
In Somalia we have a disaster of enormous proportions which, on the one 
hand, is man-made and, on the other, is compounded by drought. Both the OAU 
and African leaders in the regional and subregional contexts have made 
strenuous efforts to resolve the underlying political differences, but without 
success. Last Saturday President Museveni of my country, with a view to 
promoting dialogue between the parties, had discussions with, among others, 
Somali interim President Ali Mahdi and General Farah Aideed of the United 
Somali Congress, in which he appealed to both of them to resolve their 
differences. Already the conflict has brought misery and massive loss of life 
to the Somali people. A major problem now is that the continued fighting is 

making it extremely difficult to distribute food. We appeal to the various 
groups in Somalia to put an end to the conflict. We commend the efforts of 
the United Nations and its agencies, such as the United Nations Children's 
Fund (UNICEF), at providing humanitarian assistance, and we call on the 
international community to increase support for this initiative. We appeal to 
the various groups involved in the fighting in Somalia to cooperate with the 
United Nations and work for national reconciliation. We support the call by 
the current OAU Chairman, President Abdou Diouf of Senegal, for the convening 
of an international conference on Somalia after due preparation. 
The Secretary-General, in his annual report and in "An Agenda for Peace", 
underscores the role of regional and subregional efforts in defusing tension 
and in working out long-term solutions. We agree with the Secretary-General's 
observations. 
In East Africa the efforts of our Heads of State have gone a long way 
towards finding long-term solutions to regional problems, in particular that 
of refugees. 

The joint commissions we have with our neighbours have been most helpful as 
confidence-building measures. The United Nations should be supportive of our 
efforts. 
As regards Liberia, Uganda will continue to support the initiative of the 
Economic Community of West African States (ECOWAS) for a peaceful settlement. 
The groups in Liberia should cooperate with the EOWAS Cease-fire Monitoring 
Group (ECOMOG) and abide by the terms of the accord they reached at 
Yamoussoukro, which were recently reaffirmed by the Dakar summit of ECOWAS, 
especially with regard to demobilization and peaceful transition to democratic 
governance. There is also need for active involvement of the United Nations 
to assist the subregion in preventing the situation from getting* worse. 
The conflict in southern Sudan has been a source of anguish for us. The 
people in this area have for long experienced the agony of war with the 
attendant loss of lives and the problems of refugees and population 
displacement. The path towards a long-term solution lies in dialogue and 
reconciliation among the parties in the Sudan. Time is of the essence in this 
situation. Uganda appreciates and encourages the efforts of President 
Babangida and of the OAU towards this end. I wish to register our gratitude 
to the international community for coming to the rescue of. the civilian 
population with humanitarian aid. It is our hope that both the Government of 
Sudan and the Sudanese People's Liberation Army (SPLA) will facilitate the 
international humanitarian relief effort, which at the moment is, regrettably, 
suspended, with only little help reaching the affected population. 
Uganda commends the fruitful regional and international initiatives for 
the resolution of the social and armed conflict in Rwanda. Uganda 
acknowledges and supports the ongoing dialogue, under Tanzanian mediation, 

between the Government of Rwanda and the Rwandese Patriotic Front, in 
accordance with agreements and recommendations reached in regional conferences 
and under OAU auspices. Uganda appreciates the constructive and helpful role 
played by the international observers in these negotiations. 
As to Western Sahara, Security Council resolution 690 (1991) remains the 
only agreed basis for the resolution of the problem. It is our hope that the 
obstacles with regard to the criteria of eligibility to vote will soon be 
resolved so that the way can be paved for holding the referendum as envisaged 
in the settlement plan. 
The Middle East crisis, at the core of which is the question of 
Palestine, has been one of the most intractable problems on the agenda of the 
United Nations. Peace in the region will continue to be elusive if a solution 
is not found to that question. Uganda thus welcomed the United States 
initiative in launching negotiations between all the parties concerned, 
beginning with the Madrid conference last year. While we regret that no 
breakthrough has yet been made, we are encouraged that the dialogue is still 
continuing. We call on the parties to persist in their negotiations, remove 
mutual suspicion, engender confidence, and grapple with the real issues that 
will bring forward a comprehensive, just and durable solution. 
Uganda welcomed the restoration of Kuwait's independence, in which the 
United Nations played a key role. It is our hope that with the Gulf War 
behind us, it will be possible to restore prosperity and to refocus the 
energies of the countries in the region on economic and social development. 
As regards Cyprus, we support the Secretary-General's efforts to reach an 
agreement on fundamental principles for an overall settlement. We maintain 
 
our position that the settlement should safeguard the sovereignty, unity and 
territorial integrity of Cyprus. 
In the Korean peninsula, Uganda continues to be supportive of the 
aspirations of the Korean people for peaceful reunification. We wish to 
encourage them in their dialogue for. this purpose.* 
In Cambodia, we note the progress made by the United Nations Transitional 
Authority in implementing the agreements for a comprehensive political 
settlement. It is for us a matter of regret that there are problems with 
regard to the second phase of the cease-fire regarding the regrouping, 
cantoning and disarming of the various armed forces. We call on all parties 
to the agreements to live up to their undertakings so that peace and stability 
can return to that country. 
Uganda has been deeply concerned at the continuing conflict in the former 
Socialist Federal Republic of Yugoslavia. Yugoslavia was a pillar of the 
Movement of Non-Aligned Countries. It contributed a lot to the Movement and 
to the struggle for the independence of our States when the cold war was at 
its height. It is, therefore, a source of great anguish to see that in its 
breakup, Yugoslavia has become a region of instability, strife and war based 
on ethnic and religious differences. We reject the notion of "ethnic 
cleansing" as being repugnant to accepted norms. 
The United Nations Protection Force (UNPROFOR) has been functioning under 
very dangerous and trying circumstances. It deserves our maximum support as 
it endeavours to restore peace in the area. We call on the parties to embrace 
the path of peace and reconciliation. 

In the field of disarmament, Uganda welcomes the successful conclusion of 
the negotiations regarding the Convention on the complete and effective 
prohibition of the development, production and stockpiling of chemical weapons 
and on their destruction, which is due to be submitted to the Assembly at this 
session for adoption. As a party to the non-proliferation Treaty, Uganda also 
looks forward to actively participating in the preparation for the 1995 Review 
Conference, which will decide on the extension of the Treaty. It is our hope 
that the review will strengthen the Treaty by removing the present imbalances, 
and result in increased assistance to developing countries in the peaceful 
application of nuclear energy. 
Uganda is happy to see that the question of human rights has a place of 
pride on the international agenda. In both our domestic and our foreign 
policies, we give high priority to this issue. As part of its commitment to 
this end, a preoccupation of my Government has been to strengthen the rule of 
law and our capacity to enforce those rights. We regard the proper training 
of law enforcement officials as crucial. Therefore, this has been given due 
priority in our programmes. Currently, Uganda has embarked on a process for 
the enactment of a new constitution that should have built-in safeguards for 
fundamental human rights and political freedoms. I wish to place on record 
our appreciation to those countries that are rendering assistance to Uganda in 
this regard. 
Uganda looks forward to the third World Conference on Human Rights 
scheduled to take place in Vienna next year. That Conference should provide 
us with an opportunity to enhance the implementation of existing human rights 
instruments, to develop new norms where necessary, and to examine fully the 
intrinsic relationship between human rights and development. 

It has been emphasized that people must be at the centre of development. 
We agree. This requires us to strive for the attainment of social justice and 
equality for all peoples. Our avowed commitment for human rights and 
democracy cannot be taken seriously if it is not equally matched with a 
commitment to address the problems of underdevelopment, mass poverty and the 
social misery in which the overwhelming majority of the world population is 
trapped. Durable peace can only be anchored in the bedrock of economic 
progress among and within nations. 
 
Regrettably, as we approach the next millennium, the economic and social 
problems of the developing countries continue to worsen. The overall external 
environment remains unfavourable, with most of our countries confronted with 
worsening terms of trade, a crippling debt burden and a reduction in the flow 
of resources earmarked for development. While there is increasing integration 
in the process of production and the globalization of world trade, the trend 
of marginalization of the least developed countries continues. 
Of grave concern is the critical economic situation in Africa. The 
Secretary-General in his annual report aptly describes the plight of Africa as 
follows: 
"Most Africans are poorer today than they were when their countries 
achieved independence in the late 1950s and 1960s. The continent as a 
whole accounts for 32 out of the world's 47 least developed countries. 
Africa is the only low-income region in the world where the number of 
people living in poverty is, if the current trends continue, likely to 
increase by the year 2000. It is also the only region of the world whose 
total debt equals or exceeds its economic output. The freshly-witnessed 
momentum for political pluralism in Africa can hardly withstand a 
continuing assault by desertification, famine and deprivation. Poverty 
is infertile soil for democracy. It breeds a search for survival that 
cannot be held back by national frontiers. The African countries need to 
become masters of their economic destiny in a more supportive global 
framework." (A/47/1, para. 62) 
In response to this plight, the General Assembly adopted at its 
forty-sixth session, in resolution 46/151, the New Agenda for the 

Development of Africa in the 1990s, whose objective is to accelerate the 
transformation, integration and diversification of African economies. The New 
Agenda aims at achieving an average real growth rate in gross national product 
of about 6 per cent a year through the decade, paying special attention to 
such goals as increased life expectancy, lower rates of child and maternal 
mortality, and improved health, water, sanitation, basic education and shelter. 
Most African countries have undertaken major reforms of their internal 
economic policies and mechanisms. In Uganda, for example, we are committed to 
the liberalization of the economy and have enacted an attractive foreign 
investment code. These reforms can be meaningful only if the external 
economic environment is supportive and there is a positive response in the 
form of increased investment and trade. It will be recalled that the United 
Nations Programme of Action for African Recovery and Development 1986-1990 did 
not achieve its objectives because of the failure of the international 
community to provide the requisite resources. For the New Agenda to succeed, 
therefore, our partners must have the political will to live up to their 
commitments. 
The System-Wide Plan of Action which is before the General Assembly 
provides a framework for the United Nations system to give more focussed 
attention to Africa. In this regard, Uganda strongly welcomes the 
International Conference for Assistance to African Children, scheduled to take 
place in Dakar in November, and we commend the United Nations Children's Fund 
for the preparatory work already undertaken. 
We appeal to the international agencies to earmark resources for the 
implementation of the New Agenda. In this connection, we commend the 

International Fund for Agricultural Development's Special Programme for 
Sub-Saharan Africa. I also wish to register my appreciation to the Government 
of Japan for initiating and arranging to host, in 1993, an African development 
conference that will bring together African countries, major aid donors and 
international agencies to discuss ways and means of accelerating African 
economic development. 
Two major conferences were held last year: the Eighth United Nations 
Conference on Trade and Development (UNCTAD VIII) and the United Nations 
Conference on Environment and Development, which culminated in Agenda 21. It 
is necessary to maintain the momentum achieved at Rio and at UNCTAD VIII by 
putting in place measures to implement those decisions. The Rio Summit 
established a clear link between environment, growth and development. The 
need to help developing countries achieve sustainable development was 
underscored. It is our hope that the Uruguay Round will soon be successfully 
completed and that it will remove the impediments to our products reaching the 
markets of the industrialized countries. 
In the report "An Agenda for Peace" (A/47/277), issued as a follow-up to 
the statement adopted at the conclusion of the Security Council's historic 
Summit meeting of 31 January 1992, the Secretary-General outlines his 
proposals on how the United Nations role in the maintenance of international 
peace and security can be strengthened. The report contains a number of 
useful proposals on preventive diplomacy, peacemaking, peace-building and the 
role of regional groupings which, if adopted, will enhance the effectiveness 
of the United Nations. We agree that regional arrangements in many cases 
possess a potential for early warning of. 

monitoring and defusing conflict situations, a potential that should be 
realized. The United Nations and the international community should help them 
to improve that capability. 
The Organization of African Unity, for example, is in the process of 
trying to establish a mechanism for conflict-prevention, conflict management 
and conflict-resolution. Such a mechanism would strengthen the OAU's 
peace-keeping capabilities. Any assistance given in this regard will be an 
important and useful investment for peace and development in Africa. 
I wish to emphasize that, as indicated in the Secretary-General's annual 
report, underdevelopment and poverty are prime sources of conflict. The 
United Nations, through its macroeconomic policy formulation and 
implementation, has played a central role in forging global consensus on 
development issues. As envisaged by the United Nations Charter, the 
Organization must continue fulfilling this function, especially now, when many 
developing countries are restructuring with a view to integrating their 
nations into the global economy. We should therefore endeavour to integrate 
our agenda for peace with our agenda for development. By strengthening the 
Organization's peacemaking and peace-keeping capabilities, we should not, by 
default or neglect, reduce the United Nations focus on economic and social 
issues. Clearly, development and peace are so intimately related that they 
must be tackled under a common agenda. 
We stand at a historic watershed, especially given the fact that the 
global transition period we are entering is marked by contradictory trends. 
At this crossroads, however, a unique opportunity exists for the United 
Nations to achieve the objectives envisaged in the Charter. Whether or not 

the United Nations can help create a better world for the twenty-first 
century, in which the interests of us all are adequately catered for, depends 
on the structures we create now. History will judge us harshly if we fail to 
construct a firm foundation for the edifice of the future. That is our 
challenge.